19-50900-cag Doc#236 Filed 10/24/19 Entered 10/24/19 13:54:56 Main Document Pg 1 of
                                         2


                             U.S. BANKRUPTCY COURT
                 WESTERN DISTRICT OF TEXAS – SAN ANTONIO DIVISION

  IN RE: Legendary Field Exhibitions, LLC and   Bankruptcy Case No.: 19-50900-cag
  Ebersol Sports Media Group, Inc.,             Chapter No.: 7

         Debtor(s)

  Colton Schmidt, et al,                        Adversary Proceeding No. 19-05053-cag
                                                Judge Craig A. Gargotta
         Plaintiffs,

  v.

  AAF Players, LLC, et al,

         Defendants.

               DEFENDANT THOMAS DUNDON’S NOTICE OF CONSENT

         Defendant Thomas G. Dundon (“Dundon”) files this Statement Regarding

  Consent:

         Dundon consents to the entry of final orders and a final judgment by the Court

  (an Article I bankruptcy judge) in this adversary proceeding, but does not consent to a

  jury trial before this Court.




  DEFENDANT THOMAS DUNDON’S NOTICE OF CONSENT                                           PAGE 1
19-50900-cag Doc#236 Filed 10/24/19 Entered 10/24/19 13:54:56 Main Document Pg 2 of
                                         2


  DATED October 24, 2019



                                                Respectfully submitted,

                                                BELL NUNNALLY & MARTIN LLP

                                                By:   /s/ Brent D. Hockaday
                                                      Jeffrey S. Lowenstein
                                                      Texas Bar No. 24007574
                                                      jlowenstein@bellnunnally.com
                                                      Alana K. Ackels
                                                      Texas Bar No. 24066760
                                                      aackels@bellnunnally.com
                                                      Brent D. Hockaday
                                                      Texas Bar No. 24071295
                                                      bhockaday@bellnunnally.com
                                                      2323 Ross Avenue, Suite 1900
                                                      Dallas, Texas 75201
                                                      214.740.1400 (Telephone)
                                                      214.740.1499 (Facsimile)

                                                      ATTORNEYS FOR DEFENDANT
                                                      THOMAS G. DUNDON



                                 CERTIFICATE OF SERVICE

        I hereby certify that on October 24, 2019, I electronically filed the foregoing
  document with the Clerk of Court for the U.S. Bankruptcy Court, Western District of
  Texas using the electronic case filing system of the Court. The electronic case filing
  system sent a “Notice of Electronic Filing” to all attorneys of record who have
  consented in writing to accept this Notice as service of this document by electronic
  means.



                                                      /s/ Brent D. Hockaday
                                                      Brent D. Hockaday




  DEFENDANT THOMAS DUNDON’S NOTICE OF CONSENT                                        PAGE 2
